CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH "[***]".   AN UNREDACTED VERSION
OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.  
 
Exhibit 10.3
 
 
CONFIDENTIAL SETTLEMENT AND PATENT LICENSE AGREEMENT
 
This Confidential Settlement and Patent License Agreement, by and between Barnes
& Noble, Inc., a Delaware corporation having a principal place of business at
122 Fifth Avenue, New York, New York 10011 (“Barnes&Noble”), and
barnesandnoble.com llc, a Delaware limited liability corporation having a
principal place of business at 76 Ninth Avenue, New York, New York 10011,
Microsoft Corporation, a Washington corporation having a primary place of
business at One Microsoft Way, Redmond, Washington 98052 (“MICROSOFT”), and
Microsoft Corporation’s Subsidiary, Microsoft Licensing GP, a Nevada general
partnership, with offices at 6100 Neil Road, Suite 210, Reno NV 89511-137
(“MLGP”), is effective as of April 27, 2012 (“Effective Date”).  MICROSOFT and
Barnes&Noble (individually, a “Party”; collectively, the “Parties”) agree as
follows.
 
Whereas, MICROSOFT filed a complaint instituting Investigation No. 337-TA-769 in
the U.S. International Trade Commission against Barnes&Noble, barnesandnoble.com
llc and other respondents seeking to forbid entry and prohibit importation of
certain devices alleged to infringe certain MICROSOFT patents, and filed a
complaint in Action No. 2:11-cv-00485 RAJ in the U.S. District Court for the
Western District of Washington alleging infringement of the same MICROSOFT
patents (“Litigations”);
 
Whereas, Barnes&Noble and barnesandnoble.com llc filed responses to MICROSOFT’s
complaints in the U.S. International Trade Commission investigation and the
Western District of Washington action alleging, inter alia, that the asserted
patents were invalid, not infringed, and unenforceable on various grounds;
 
Whereas, in consideration of the mutual covenants contained herein, the Parties
seek to settle these disputes and enter into an agreement as set forth herein:
 
Section 1.      Definitions
 
“Affiliate” means, for any given entity at any relevant time, any other entity
Controlling, Controlled by or under common Control with such given entity.
 
“Commercial Agreement” means the Commercial Agreement dated as of the date
hereof between MICROSOFT, Barnes&Noble and NewCo.
 
“Consumer Device Business” means substantially the entirety of Barnes&Noble’s
business of the Sale of Covered Products, but not including the sale of Covered
Products in retail stores.
 
“Control” means direct or indirect (i) ownership of more than fifty percent
(50%) of the outstanding shares representing the right to vote for members of
the board of directors or other managing officers of an entity, or (ii) for an
entity that does not have outstanding shares, more than fifty percent (50%) of
the ownership interest representing the right to make decisions for such entity.
 
“Covenant” means the covenant granted by MICROSOFT under Section 3.2 of this
Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Covenanted Supplier” means an entity that (i) manufactures a Covered Product or
any component thereof for or on behalf of Barnes&Noble or its Affiliates or (ii)
directly or indirectly supplies such Covered Product or any component thereof to
Barnes&Noble or its Affiliates, at any time during the Term.  For the avoidance
of doubt, Covenanted Supplier does not include Barnes&Noble or its Affiliates.
 
“Covered Patents” means all Patents owned by MICROSOFT or its Affiliates
entitled to an effective filing date on or before the end of the Term.
 
“Covered Products” means any and all [***] that are Sold by Barnes&Noble or its
Affiliates.  [***]
 
“Customer” means a Distributor or end user of a Covered Product.
 
“Device Fee” means the fees set forth below for each unit of a Covered Product
in the specified Transfer Price range:
 
Transfer Price
eReader
Other Consumer Device
[***]
[***]
[***]



“Display” means any kind of display or monitor, including a single display or
multiple integrated displays that are capable of being used together to present
a unified image.
 
“Distributors” means resellers and distributors of Barnes&Noble to the extent
they are authorized by Barnes&Noble (directly or indirectly) to resell, license,
supply, distribute or otherwise make available Covered Products.
 
“Excluded Technologies” means [***].
 
“eReader” means [***].
 
“General Purpose Computing Device” means any general purpose computing device
(e.g. server product, personal computer, desktop, laptop, netbook, slate or
tablet), including any device that is designed as, marketed as, or capable
(through docking or otherwise) of performing the functions of, such general
purpose computing devices, and any replacement for any of the foregoing. General
Purpose Computing Devices include, for example, versions of the NOOK Tablet
available as of the Effective Date.
 
“[***]-Based Functionality” means (i) a system that includes [***] for the
purpose of [***], (ii) logic (whether hardware, software or a combination
thereof) for the foregoing system [***], or combinations of (i) and (ii).  For
clarification, “[***]-Based Functionality” does not include software or hardware
that [***].
 
[***]
 
“[***] Software” means software, products or services that provide [***]
functionality [***], whether provided as software or a service), as well as any
[***] functionality associated with the foregoing.  Notwithstanding the
foregoing, [***] Software does not include [***].
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
“Keyboard” means any kind of keyboard or keypad, including touch screen,
projected and other types of mechanical and non-mechanical keyboards.
 
“License” means the license granted by MICROSOFT to Barnes&Noble under
Section 3.1 of this Agreement.
 
“[***] Functionality” means functionality that (i) associates [***] displays
[***] or (ii) [***] and displays [***].
 
“NewCo” means an existing or newly formed Affiliate of Barnes&Noble to which
Barnes&Noble assigns the Consumer Device Business, consistent with the
Separation.
 
“Other Consumer Device” means [***].
 
“Patents” means any and all patents, letters patents, utility models, patent
registrations, equivalent rights, applications, provisional applications and
non-provisional applications in all countries of the world, including all
continuations, continuations-in-part, divisionals, substitute applications,
reissues, reexaminations, renewals and extensions, and all related patents and
applications claiming priority from such patents, letters patents, utility
models, patent registrations, equivalent rights, applications, provisional
applications and non-provisional applications.  Patents do not include design
patents, design registrations or trade dress rights.
 
“Pre-Installed Software” means [***].
 
“Quarter” means each calendar quarter (January 1 through March 31, April 1
through June 30, July 1 through September 30, and October 1 through December
31).
 
“Royalty Period” means each Quarter during the Term, except (i) the first
Royalty Period shall commence on the earlier of (A) the commercial release of a
NOOK Metro style application for Windows 8 pursuant to the Commercial Agreement,
or (B) December 31, 2012, (the earlier of (A) or (B), the “Start Date”) and (ii)
the last Royalty Period shall end on the last day of the Term.
 
“Separation” means the assignment to NewCo of the Consumer Device Business,
consistent with the separation principles approved by the Board of Directors of
Barnes&Noble and provided to MICROSOFT on April 11, 2012.
 
“Subsidiary” means an Affiliate Controlled by Barnes&Noble.
 
“Third Party Software” means [***].
 
“Transfer Price” means the average selling price during the Royalty Period that
is charged by Barnes&Noble and its Affiliates in an arms-length transaction for
a given brand and model of a Covered Product entering their distribution
channel; provided, however, in no event shall the Transfer Price be less than
the costs incurred by the manufacturer for buying or creating the components
that comprise the Covered Product.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
“[***] Functionality” means (i) a [***] system with one or more [***] that are
able to [***]; (ii) software that [***]; or (iii) any combination of (i) and
(ii), or portions thereof, wherein the primary function of the foregoing (i),
(ii) or (iii) is to [***].
 
“Windows Product” means a Covered Product that runs solely on a Windows
Operating System licensed separately by MICROSOFT to Barnes&Noble or its
Affiliates.
 
Section 2.      Releases
 
2.1           Subject to Section 3.5 and Dismissal under Section 3.6, MICROSOFT,
on behalf of itself and its current and future Affiliates, hereby releases and
forever discharges Barnes&Noble, its past and current Affiliates and their
respective employees, officers, directors, principals, Covenanted Suppliers and
Customers, acting as such, from any and all claims, actions, causes of action,
suits, damages, injuries, duties, rights, obligations, liabilities, adjustments,
responsibilities, judgments, trespasses, and demands, whatsoever, in law or in
equity, whether known or unknown, suspected to exist or unsuspected to exist,
which were made or could have been made by MICROSOFT alleging infringement
(whether direct infringement, contributory infringement or induced infringement)
of the Covered Patents based upon (1) the manufacture, use, importation, or sale
by Barnes&Noble or its current and past Affiliates of any Covered Products sold
by Barnes&Noble or its current or past Affiliates at any time prior to the
Effective Date, or (2) the manufacture, use, importation or sale by Covenanted
Suppliers, on behalf of Barnes&Noble or its current or past Affiliates of any
Covered Products or any component thereof sold by Barnes&Noble or its current or
past Affiliates at any time prior to the Effective Date.For purposes of Sections
3.1 and 3.2, any activity (including but not limited to making, having made,
using, importation, offering for sale or sale) of Barnes & Noble, its current or
past Affiliates or its Covenanted Suppliers, with respect to a unit of a Covered
Product sold during the Term (or any component thereof), shall be deemed to have
been performed during the Term.
 
2.2           Subject to Section 3.5 and Dismissal under Section 3.6, MICROSOFT
and Barnes&Noble, on behalf of themselves and their current and future
Affiliates, hereby release and forever discharge each other and their past and
current Affiliates, and their respective employees, officers, directors, and
principals, acting as such, from all claims, counterclaims, defenses, actions,
causes of action, suits, damages, injuries, duties, rights, obligations,
liabilities, adjustments, responsibilities, judgments, trespasses, and demands,
whatsoever, in law or in equity, whether known or unknown, suspected to exist or
unsuspected to exist, which were made or could have been made, of any kind or
nature arising from or relating in any way to the actions alleged in the
Litigations occurring before the Effective Date.
 
2.3           The Parties and their Affiliates expressly waive all rights under
any statutes (such as, for example, California Civil Code § 1542), legal
decisions, or common law principles providing that releases of the type extended
in Sections 2.1 and 2.2 do not or may not extend to claims which are unknown,
unanticipated, or unsuspected at the time such releases are executed.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Section 3.      License, Covenant Not to Sue and Dismissal of Lawsuits
 
3.1           License.  Subject to Section 3.5, Dismissal under Section 3.6 and
the royalty payments in Section 4 below, and in consideration for such royalty
payments, MICROSOFT, on behalf of itself and its current and future Affiliates,
hereby grants to Barnes&Noble and its  current Affiliates, effective as of the
Effective Date, a worldwide, nonexclusive, nontransferable (except as
specifically provided for in Section 7.6) and nonsublicensable license under the
Covered Patents to make, have made (solely for sale by, for or on behalf of
Barnes&Noble or its current Affiliates), use, sell, offer for sale, import,
export, lease, distribute or otherwise transfer (collectively, “Sell, “Sold” or
“Sale”) Covered Products during the Term.
 
3.1.1 Future Subsidiary License.  Without limiting Section 7.6, if Barnes&Noble
forms or acquires a Subsidiary after the Effective Date, the License granted
under this Section 3.1 and the Covenant granted under Section 3.2 shall extend
to such Subsidiary, but effective only as of the date of formation or
acquisition of such Subsidiary.
 
3.2           Covenants Not to Sue. Solely with respect to the Covered Products
as licensed under the foregoing Section 3.1 and, for the avoidance of doubt,
without expanding, increasing or otherwise augmenting the license rights
provided therein, MICROSOFT, on behalf of itself and its current and future
Affiliates, hereby covenants not to sue for patent infringement under any
Covered Patent (i) any Covenanted Supplier for its manufacture and supply of a
Covered Product or any component thereof to Barnes&Noble or its current
Affiliates, (ii) any Distributor for its distribution of a Covered Product Sold
by, for or on behalf of Barnes&Noble or its current Affiliates, and (iii) any
end user for its use of a Covered Product Sold by, for or on behalf of
Barnes&Noble or its current Affiliates.  For specific units of Covered Products
Sold during the Term, the foregoing covenants will continue for the useful life
of the Covered Products.  Notwithstanding anything in this Agreement to the
contrary, no Covered Product sold after the Start Date is covered under the
License or Covenant of this Agreement unless a Device Fee for such Covered
Product is paid as a Royalty pursuant to Section 4.
 
3.3           Former Affiliate License.  If an Affiliate of Barnes&Noble ceases
to be an Affiliate after the Effective Date, any License or Covenant granted to
such Affiliate pursuant to this Agreement shall terminate on the date such
Affiliate is no longer an Affiliate (“Spin-out Date”); provided, however, that
any License or Covenant applicable to specific units of Covered Products Sold by
such Affiliate prior to the Spin-out Date shall continue for the useful life of
such Covered Products.  Nothing in this Section 3.3 shall limit the ability to
assign pursuant to Section 7.6.
 
3.4           Defensive Termination Rights.  [***]
 
3.5           Reservation of Rights.  MICROSOFT reserves all rights (and no one
receives any rights) not expressly granted by the License and Covenant.  No
additional rights (including any implied patent licenses, covenants, releases or
other rights) are granted by the License or Covenant through implication,
estoppel or otherwise.  Notwithstanding anything to the contrary in this
Agreement, MICROSOFT is not bound by, and does not grant any license, covenant
or other right or incur any other obligations as a result of, the terms of any
license or other agreement with a third party to which Barnes&Noble may be
subject.  Without limiting the generality of the foregoing, the License and
Covenant do not include any license, right or covenant (a) to distribute source
code; (b) to any features or functionality not covered by the Covered Patents
(e.g. related or enabling technologies); (c) to encumber, license or sublicense
the Covered Patents under the terms of any Excluded License or otherwise; or (d)
under any patents other than the Covered Patents.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
3.6           Dismissal of Litigations.  MICROSOFT, Barnes&Noble
and  barnesandnoble.com llc agree that (1) within four (4) business days of the
Effective Date, MICROSOFT will file a notice of voluntary dismissal without
prejudice under Rule 41(a) (1) (A) (i) as to MICROSOFT’s claims against Inventec
Corporation in the U.S. District Court for the Western District of Washington,
No. 2:11-cv-00485 RAJ; (2) within four (4) business days of the Effective Date,
MICROSOFT,  Barnes&Noble and barnesandnoble.com llc will file a joint motion to
stay and to refrain from issuing final initial determination of investigation
No. 337-TA-769 in the U.S. International Trade Commission (the “769 ITC
Investigation”) that represents that MICROSOFT, Barnes&Noble and
barnesandnoble.com llc have entered into a settlement agreement that resolves
the dispute before the ITC in the 769 ITC Investigation in its entirety and
require additional time to prepare a motion to terminate as to all respondents;
(3) within five (5) business days of the Effective Date, MICROSOFT, Barnes&Noble
and barnesandnoble.com llc will file a joint motion to terminate the 769 ITC
Investigation after working in good faith to prepare appropriately redacted
versions of all agreements relating to the subject matter of the 769 ITC
Investigation that are required to be filed with the motion to terminate; and
(4) within five (5) business days after the ITC issues a notice of final
determination of termination, MICROSOFT, Barnes&Noble and barnesandnoble.com llc
will file a motion to lift the stay of the action in the U.S. District Court for
the Western District of Washington, No. 2:11-cv-00485 RAJ, and a joint motion to
dismiss MICROSOFT’s claims against Barnes&Noble and barnesandnoble.com llc in
that action, with prejudice, and also to dismiss Barnes&Noble and
barnesandnoble.com llc’s defenses and counterclaims in that action, with
prejudice (termination of such ITC claims and dismissal of such District Court
claims,  “Dismissal”).
 
3.6.1           The Parties agree that they and their Affiliates shall bear
their own costs and attorneys’ fees relating to the Litigations, their
dismissals and the negotiation of this Agreement.
 
Section 4.      Payments
 
4.1           Royalty Payments.
 
4.1.1           Royalties. For each unit of a Covered Product sold (net of
returns) by, for or on behalf of Barnes&Noble or any of its Affiliates worldwide
during the applicable Royalty Period, Barnes&Noble will pay MICROSOFT the
applicable Device Fee for each such Covered Product unit (“Royalties”). For the
avoidance of doubt, for each Covered Product unit sold, a single Device Fee will
be paid by Barnes&Noble, or by a party succeeding to Barnes&Noble’s rights and
obligations under this Agreement pursuant to Section 7.6 [***].
 
4.1.2           Royalty Report and Invoice.  Within [***] days after the end of
each Royalty Period, whether or not any Royalties are due for the applicable
Royalty Period, Barnes&Noble shall submit to MICROSOFT, at its address for
notices under Section 7.4 of this Agreement (with a copy by email to
IPNotice@microsoft.com), a completed and accurate royalty report in the form
attached as Exhibit A, as the same may be updated from time to time by MICROSOFT
(“Royalty Report”).  Such Royalty Report will include for each category of
Covered Products and each brand name and model number in such category:  (i) the
number of units of Covered Products sold during the Royalty Period, (ii) the
average Transfer Price of the Covered Products sold during the Royalty Period,
and (iii) the total amount of Royalties owed by Barnes&Noble for the Royalty
Period.  MICROSOFT shall thereafter invoice Barnes&Noble for payment. Within
[***] days after the date of receipt of MICROSOFT’S invoice, Barnes&Noble  shall
pay to MICROSOFT the amount invoiced for Royalties owed during such Royalty
Period.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
4.1.3           Records.  During the Term and for a period of at least [***]
years thereafter, Barnes&Noble shall keep and maintain, and shall require each
of its Affiliates to keep and maintain, complete and accurate books and records
of the number of Covered Products and the Transfer Prices for each model and
each category of Covered Products sold by or through Barnes&Noble or any of its
Affiliates during the Term.  Upon not less than [***] days advance written
notice from MICROSOFT, Barnes&Noble shall make such books and records available
for audit by an independent certified public accounting firm (together with
independent technical personnel if and as reasonably required for such
accountant to perform the audit) designated by MICROSOFT and approved by
Barnes&Noble, which approval shall not be unreasonably withheld.  Unless
otherwise agreed by MICROSOFT and Barnes&Noble, any such audit shall be
conducted during regular business hours, at Barnes&Noble’s principal place of
business, not more frequently than once in any period of twelve (12) consecutive
months and in a manner that does not unreasonably interfere with Barnes&Noble’s
normal course of business. Notwithstanding the foregoing, MICROSFT may conduct
more than one audit within a 12 month period if, in MICROSOFT’s good faith
judgment, MICROSOFT has a bona fide basis for a Royalty Dispute with
Barnes&Noble.
 
4.1.4           Discrepancies.  If any audit reveals an overpayment, then
Barnes&Noble shall receive a credit, in the amount of such overpayment, that
will be applied only against future Royalties payable under this Section
4.1.  If any audit reveals an underpayment, then Barnes&Noble shall pay
MICROSOFT the amount of the underpayment, together with interest as provided for
in Section 4.5, within [***] days after the date of the auditor’s
report.  Further, if any audit reveals an underpayment of more than [***] of the
Royalties owed for the Royalty Period(s) subject to the audit, then Barnes&Noble
shall reimburse MICROSOFT within [***] days, upon request, for all costs and
expenses reasonably incurred by MICROSOFT to conduct the audit.
 
4.2           Method of Payment.  Barnes&Noble shall make any and all payments
to MICROSOFT under this Agreement in currency of the United States of America
without any withholding, deduction, offset, setoff or other
charge.  Barnes&Noble shall make such payments in immediately available funds by
wire transfer to the account MICROSOFT specifies in its invoice to
Barnes&Noble.  Barnes&Noble shall also send notification of such wire transfer
to spagpay@MICROSOFT.com and IPNotice@MICROSOFT.com.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
4.3           Taxes.  Except as otherwise specified herein, amounts payable to
MICROSOFT under this Agreement exclude any and all taxes (including sales, use,
income and value added taxes), duties, levies, fees, excises or tariffs
(“Taxes”) imposed on any activities of Barnes&Noble, its Affiliates or Customers
in connection with this Agreement.
 
4.5           Delinquent Payment.  Any fee, royalty or other amount not paid
when due and otherwise in accordance with this Section 4 shall bear interest at
the rate of [***] per month or the highest rate permitted by applicable usury
law, whichever is less, calculated on a daily basis and compounded on the first
day of each calendar month, from the date due until the date received by
MICROSOFT in accordance with Section 4.3.  This Section 4.5 does not authorize
late payments, and the payment of interest hereunder shall not be in lieu of or
prejudice any other right or remedy that MICROSOFT may have on account of
Barnes&Noble’s failure to make any payment in accordance with this Section 4.
 
4.6           Royalty Arbitration.  The Parties will use the Royalty Arbitration
Processes in Exhibit C for escalation and resolution of issues and disputes
relating to payment under this Section 4 (including with respect to Device Fees,
Covered Product units and allocation of products into Covered Product
categories) that may arise during the performance of this Agreement (“Royalty
Disputes”).
 
4.7           Royalty Payment Deferral.
 
(a) If MICROSOFT fails to pay any undisputed payment when due under the
Commercial Agreement, then Barnes&Noble may withhold and defer payment of any
and all amounts otherwise due or becoming due to MICROSOFT under this Agreement
until such amount is paid in full to Barnes&Noble, and Barnes&Noble will give
MICROSOFT written notice of such deferral; provided that the amount subject to
deferral shall not exceed the amount that MICROSOFT has failed to pay under the
Commercial Agreement; and
 
(b) If MICROSOFT or Barnes&Noble provides written notice of a dispute to the
other Party regarding any payment obligation of MICROSOFT under the Commercial
Agreement, then, unless otherwise agreed by the parties:
 
(i) those Parties will promptly submit the dispute to expedited arbitration
under the Commercial Agreement;
 
(ii) Barnes&Noble may withhold and defer payment of any and all amounts
otherwise becoming due to MICROSOFT under this Agreement beginning after a
determination, by final order in such expedited arbitration or by agreement of
the parties, that all or any portion of a disputed payment obligation is in fact
due by MICROSOFT; provided that the amount subject to deferral shall not exceed
the amount that MICROSOFT has failed to pay under the Commercial Agreement; and
 
(iii) Barnes&Noble may continue to withhold and defer such payment until
satisfaction in full of such payment obligation by MICROSOFT.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
Section 5.      Term  and Termination
 
5.1           General.  The term of this Agreement (“Term”) shall commence as of
the Effective Date and terminate upon the first of the following dates to
occur:  (a) the fifth (5th) anniversary of the Start Date; (b) the date
Barnes&Noble provides MICROSOFT written notice of termination in accordance with
Sections 3.4, 5.2 or 7.6 of this Agreement and such termination occurs; or (c)
the date MICROSOFT provides Barnes&Noble (or the Acquiring Third Party pursuant
to Section 7.7) written notice of termination in accordance with Sections 5.2,
7.6 or 7.7 of this Agreement and such termination occurs.
 
5.2           Early Termination.
 
5.2.1.           Either Party may immediately terminate the Agreement by giving
the other Party written notice of termination in the event that:
 
(a)
the other Party commits any material breach of this Agreement and fails to cure
such breach within thirty (30) days after receipt of written notice of such
breach;
(b)
[***];
(c)
[***];
(d)
Dismissal pursuant to Section 3.6 is not granted; or
(e)
the Commercial Agreement is terminated in accordance with its terms other than
for Material Default by NewCo.

 


5.2.2.           Termination by Barnes&Noble.  Barnes&Noble may terminate this
Agreement by giving MICROSOFT written notice of termination in the event that
the Investment Agreement is terminated in accordance with Section 5.01(b)(i) or
5.01(b)(ii) thereof and at the time of such termination MICROSOFT is in material
breach of any of its representations, warranties, covenants or agreements
contained in the Investment Agreement.
 
5.2.3.           Termination by MICROSOFT.  This Agreement shall automatically
terminate in the event that the Investment Agreement is terminated by MICROSOFT
in accordance with Section 5.01(b)(i)(A)(1) or Section 5.01(b)(i)(A)(2)(x).
 
5.3           Effect of Expiration or Termination.  Sections 2, 3.1*, 3.2*, 3.5,
4*, 5.3, 6 and 7 of this Agreement shall survive the expiration or termination
of this Agreement.  Sections denoted with an asterisk (*) only survive with
respect to specific units of Covered Products distributed during the Term for
which Device Fees were paid.
 
 
Section 6.      Representations, Warranties and Liabilities
 
6.1           No Admission of Infringement or Liability.  The terms (including
Device Fees), provisions and payments set forth in this Agreement are not, and
shall not be construed as, an admission by either Party of the infringement,
validity or enforceability of the Covered Patents or of any liability arising
out of or relating to the Litigations or that the Device Fees set by this
Agreement do or do not represent the royalty rates that would result from a
Georgia-Pacific analysis.  Additionally, the Parties agree that the Device Fees
shall not be relied upon by either Party in any subsequent negotiations
regarding a renewal of this Agreement or for any purpose in any future
litigation between the Parties other than for breach of payment obligations
under this Agreement.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
6.2           No Breach of Other Agreement or Obligation.  Each Party represents
and warrants that the terms of this Agreement do not breach the terms of any
other agreement to which the Party is a party, and that the terms of this
Agreement do not breach any obligations that the Party owes to any third party.
 
6.3           DISCLAIMER OF WARRANTIES.  MICROSOFT DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR SUITABILITY FOR ITS
INTENDED PURPOSE.  FURTHER, MICROSOFT HAS NOT MADE, AND DOES NOT MAKE, ANY
REPRESENTATION OR WARRANTY: WITH REGARD TO THE SCOPE, COVERAGE, VALIDITY OR
ENFORCEABILITY OF ANY OF THE COVERED PATENTS; THAT THE COVERED PATENTS APPLY
WORLDWIDE; OR THAT ANY COVERED PRODUCT MADE, USED, SOLD, OFFERED FOR SALE OR
IMPORTED UNDER THE LICENSE OR COVENANT IS OR WILL BE FREE FROM INFRINGEMENT OF
ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.
 
6.4           Proper Authority.  Each Party represents and warrants on behalf of
itself and its Affiliates that it has full right, power, and authority to (a)
enter into this Agreement, and (b) bind its Affiliates to the terms of this
Agreement.  Each Party also covenants that it will obtain, maintain and exercise
all rights necessary to bind any Affiliate that becomes affiliated after the
Effective Date to all applicable terms of this Agreement.  For purposes of this
Agreement, Barnes&Noble represents and warrants that barnesandnoble.com llc is
as of the date hereof an Affiliate of Barnes&Noble.
 
6.5           Limitation of Liability.  EXCEPT FOR ROYALTY PAYMENTS UNDER
SECTION 4, IN NO EVENT SHALL MICROSOFT OR BARNES&NOBLE, OR THEIR RESPECTIVE
AFFILIATES, BE LIABLE FOR ANY DAMAGES ARISING OUT OF OR RELATED TO THIS
AGREEMENT IN EXCESS OF ANY PAYMENTS MADE BY BARNES&NOBLE TO MICROSOFT UNDER THIS
AGREEMENT, AND NO PARTY WILL HAVE ANY LIABILITY FOR ANY CONSEQUENTIAL DAMAGES,
INCIDENTAL DAMAGES, INDIRECT DAMAGES, SPECIAL DAMAGES OR LOST PROFITS ARISING
OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF ANY
SUCH DAMAGES. THESE LIMITATIONS APPLY REGARDLESS OF WHETHER SUCH CLAIM IS BASED
ON TORT, CONTRACT, WARRANTY, STRICT LIABILITY OR ANY OTHER THEORY.
 
Section 7.      Miscellaneous
 
7.1           No Right to Technology.  MICROSOFT shall not have any obligation
under this Agreement to disclose or otherwise make available to Barnes&Noble or
its Affiliates any software, programs, specifications, designs, technical data,
know how or other technology, whether or not the same may be required for the
exercise or commercial exploitation of any License, covenant or other rights
provided herein.
 
7.2           Confidentiality.  The Parties agree to the prompt publication of
the joint press release provided in Exhibit B hereof.  The mere existence of
this Agreement and the identification of the Parties and the Covered Products
are not confidential.  However, the specific terms and conditions of this
Agreement (including the amount of any Royalties payable to MICROSOFT under this
Agreement) are confidential and shall not be disclosed by either Party except:
(a) as may be required by applicable law; (b) as may be required by judicial or
governmental order or rule (provided that for both (a) & (b), the disclosing
Party either gives the other Party reasonable notice to enable it to seek a
protective order or uses reasonable measures to seek an appropriate protective
order itself); (c) in confidence to a Party’s accountants, tax advisors,
auditors and/or attorneys for purposes of seeking professional services; and (d)
by written consent of the other Party and only under terms of confidentiality.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
7.3           Entire Agreement, Modifications and Waiver.  This Agreement,
together with the Commercial Agreement and Investment Agreement, constitutes the
entire agreement between the Parties with respect to its subject matter and
supersedes all prior and contemporaneous agreements, whether written or
oral.  This Agreement shall not be modified except by a written agreement signed
by an authorized representative of the Party against whom such modification is
sought to be enforced.  Failure by either Party to enforce any provision of this
Agreement shall not be deemed a waiver of future enforcement of that provision.
 
7.4           Notices.  Except as otherwise specified in Sections 4.1.2 and 4.2
or otherwise agreed in writing by the Parties, any notices given under this
Agreement shall be delivered either by messenger or overnight delivery service,
or sent by facsimile with a confirmation sent via certified or registered mail,
postage prepaid and return receipt requested, and shall be deemed to have been
given on the day when received by the Party to whom the notice is given.
 
Any notices to Barnes&Noble shall be addressed to:
 
Barnes & Noble, Inc.
Attn:  General Counsel
122 Fifth Avenue
New York, NY  10011
Facsimile No.:  212-463-5683


Any notices to MICROSOFT shall be addressed to:
 
Microsoft Licensing GP
Attn: Special Agreements
Dept. 551, Volume Licensing
6100 Neil Road, Suite 210
Reno, Nevada  89511
Facsimile No.:  775-823-5600


With a copy to:
 
Microsoft Corporation
Attn:  Corporate Vice President, Intellectual Property & Licensing Group
Legal and Corporate Affairs
One Microsoft Way
Redmond, WA  98052-6399
Facsimile No.:  425-936-7329 (Attn: IPLG)
 
 
 
 
11

--------------------------------------------------------------------------------

 
 

 
7.5           Jurisdiction and Governing Law.  This Agreement and all disputes
arising out of or related to this Agreement shall be governed by the laws of the
State of New York, without reference to conflict of laws principles.  Except as
set forth in Section 4.6, any and all claims, lawsuits or disputes of any kind
between the Parties arising out of or relating to this Agreement shall be
resolved in federal or state courts in the State of New York within the Southern
District of New York.  The Parties hereby waive any challenge to the
jurisdiction or venue of such courts over such claims, lawsuits or disputes.
 
7.6           Assignment.  MICROSOFT shall not assign, sell or otherwise
transfer any of its Covered Patents which are (at the time of the assignment,
sale or other transfer) subject to the rights of Barnes&Noble and its Affiliates
under this Agreement, unless such assignment, sale or other transfer is made
subject to, and the transferee is bound by, the release, License, and Covenant
set forth in Sections 2.1, 3.1 and 3.2 with respect to such Covered
Patents.  Except as expressly provided in this Section 7.6, the Parties may not
transfer or assign the License, Covenant, this Agreement or any rights or
obligations hereunder to any third party, whether by Acquisition, operation of
contract, law or otherwise (including in connection with insolvency or
bankruptcy), except with the express prior written consent of the other
Party.  MICROSOFT may assign this entire Agreement (including the release,
License, Covenant and all rights and obligations hereunder) in the case of a
merger or sale of all or substantially all of the assets or stock of
MICROSOFT.  Subject to the terms and conditions of Section 7.7, Barnes&Noble may
assign this entire Agreement  (including the release, License, Covenant and all
rights and obligations hereunder including Section 3.4) to an Acquiring Third
Party that is Acquiring Barnes&Noble; provided that with respect to all Covered
Products sold by, for or on behalf of Barnes&Noble or its Affiliates prior to
the date of such assignment, Barnes&Noble and its Affiliates shall also retain
the release, License and Covenant set forth in Sections 2.1, 3.1 and 3.2 with
respect to Covered Patents along with all other associated rights including
under Sections 3.4 and 5.2.  Subject to the terms and conditions of Section 7.7,
Barnes&Noble shall assign (and shall cause assumption of) this entire Agreement
(including the release, License, Covenant and all rights and obligations
hereunder including Section 3.4) to an Acquiring Third Party that is Acquiring
the Consumer Device Business, if that Acquiring Third Party is not Acquiring
Barnes&Noble as part of that Acquisition, upon which assignment the Acquiring
Third Party shall be substituted for Barnes&Noble under all provisions of this
Agreement with effect from and after the date of such assignment and in
connection with such assignment. Barnes&Noble shall also assign (and shall cause
assumption of) this entire Agreement (including the release, License, Covenant
and all its rights and obligations hereunder including Section 3.4) to NewCo in
conjunction with and effective upon Separation, upon which assignment NewCo
shall be substituted for Barnes&Noble under all provisions of this Agreement
with effect from and after the date of such assignment and in connection with
such assignment; provided that such assignment shall not reduce or impair the
protections afforded to Barnes&Noble under this Agreement with respect to
conduct prior to the date of such assignment.  Any attempted transfer or
assignment in violation of this section shall be void; and, in the event of any
such assignment or attempted assignment by a Party, the other Party shall have
the right to immediately terminate this Agreement by giving written notice to
such Party.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
7.7           Change of Control.
 
(a)  If Barnes&Noble or its Consumer Device Business (“Acquired Entity”) is
Acquired directly or indirectly by a third party (“Acquiring Third Party”), then
each of the following subsections shall apply.
 
(i) Barnes&Noble shall promptly give notice of such Acquisition to MICROSOFT.
 
(ii) Such Acquisition shall not affect any releases, warranties, representations
or other rights granted by Barnes&Noble or its Affiliates to MICROSOFT, its
Affiliates or their customers.
 
(iii) The releases granted to Barnes&Noble and its Affiliates in Section 2 shall
survive as to Covered Products of the Acquired Entity and its Then-Existing
Affiliates, but no releases, licenses or covenants shall extend to any software,
products or services of the Acquiring Third Party or any of its Affiliates.
 
(iv) Section 5.2.1(c) shall be automatically deleted from this Agreement and
shall no longer apply.
 
(v) [***]
 
(vi) MICROSOFT shall have the right to terminate this Agreement at any point
after the Acquisition (or any subsequent Acquisition) by providing written
notice of termination to the Acquiring Third Party with such termination being
effective one hundred eighty (180) days after receipt by Barnes&Noble of such
notice.
 
(b)  An “Acquisition” means any transaction or series of related transactions
involving Barnes&Noble or the Consumer Device Business resulting in (i) a person
or entity acquiring, directly or indirectly, beneficial ownership of  securities
thereof having more than 50% of the total voting power for the election of
directors or other managing authority of Barnes&Noble or  the Consumer Device
Business, respectively, after such transaction(s), (ii) a  liquidation or
reorganization of Barnes&Noble or the Consumer Device Business, or (iii) an
entity or entities or person or persons which did not direct the management and
operations of Barnes&Noble or the Consumer Device Business before such
transaction(s) otherwise acquiring the right to direct the management and
operations of Barnes&Noble or the Consumer Device Business, respectively, after
such transaction(s).  If Barnes&Noble or the Consumer Device Business is the
subject of any of the foregoing transactions, then it is deemed
“Acquired”.  “Then-Existing Affiliates” means Affiliates of Barnes&Noble before
such Acquisition.
 
7.8           No Third Party Beneficiaries.  This Agreement is for the benefit
of the Parties, their Affiliates and Covenanted Suppliers only, and shall be
enforceable by the Parties, their Affiliates and Covenanted Suppliers only;
provided, however, no action may be commenced or prosecuted against a Party by
any third party claiming as a third-party beneficiary of this Agreement or the
License or covenants provided herein, except that a Covenanted Supplier may rely
upon this Agreement solely in defending actions commenced against them by a
Party or its Affiliates.
 
7.9           Construction.  As used in this Agreement, (i) the words “include”
and “including” and variations thereof, will not be deemed to be terms of
limitation, but rather will be deemed to be followed by the words “without
limitation,” (ii) unless the context otherwise requires, the word “or” shall be
deemed to be an inclusive “or” and shall have the meaning equivalent to
“and/or”, and (iii) “past” shall mean any time before the Effective Date,
“current” shall mean as of the Effective Date, and “future” shall mean any time
after the Effective Date.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
7.10           Counterparts and Facsimile.  This Agreement may be executed on
facsimile copies or in counterparts, each counterpart of which shall be deemed
an original and all of which together shall constitute one and the same
Agreement.  Notwithstanding the foregoing, if requested by a Party, the other
Party shall deliver original executed copies of this Agreement to such
requesting Party as soon as practicable following execution thereof.
 
7.11           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of a Party’s successors and permitted assigns.
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be made and
executed by duly authorized officers.
 


Microsoft Corporation
 
 
By:  /s/ Steven A. Ballmer Name:  Steven A. Ballmer Title:  Chief Executive
Officer Date Signed:
4/27/2012

 
 
 
 
 
 
[Signature Page to the Patent License Agreement]

 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Microsoft Licensing GP
 
 
By: /s/ Hugh Aitken Name: Hugh Aitken Title: General Manager Date Signed:
4/27/2012



 
 
 
 
[Signature Page to the Patent License Agreement]


 
 

--------------------------------------------------------------------------------

 
 
 
 


barnesandnoble.com llc
 
 
 
 
By: /s/ Eugene V. DeFelice Name:
Eugene V. DeFelice
Title: Vice President, General Counsel & Secretary Date Signed:
4/27/2012

 

 
 
 
 
[Signature Page to the Patent License Agreement]

 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Barnes & Noble, Inc.
 
 
 
By: /s/ Eugene V. DeFelice Name:
Eugene V. DeFelice
Title: Vice President, General Counsel & Secretary Date Signed:
4/27/2012

 
 
 
 
 
 
[Signature Page to the Patent License Agreement]

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CONFIDENTIAL SETTLEMENT AND PATENT LICENSE AGREEMENT
 
EXHIBIT A
 


 
ROYALTY REPORT
 

--------------------------------------------------------------------------------



Microsoft Licensing GP – IP&L Report
 

--------------------------------------------------------------------------------

 
Licensee:  Barnes & Noble, Inc.
Agreement Number:  ________________________________________
Report for the Royalty Period Beginning/Ending: 
_________________________________________
Send completed form to ipnotice@microsoft.com


Covered
Products
Category of
Covered
Products
Royalty-
Bearing Units
Sold this
Royalty Period
Transfer
Price
Device Fee
Royalties
(Units x Device Fee)
           
[Brand/Model No. 1]
         
[Brand/Model No. 2]
         
[Make additional rows for other Covered Products, as needed.]
                     
TOTAL AMOUNT DUE:   $ ____________





The undersigned, by signing his/her name below, hereby certifies that he/she is
duly authorized by Licensee to complete this Royalty Report, that the title
listed below is his/her true and correct title, that this report is complete and
correct, and that Licensee is in compliance with the Royalty Report reporting
requirements of the Agreement.
 

   
Signature
   
Printed Name
   
Title
   
Date

 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 

 
CONFIDENTIAL SETTLEMENT AND PATENT LICENSE AGREEMENT
 
EXHIBIT B
 
 
JOINT PRESS RELEASE
 
Barnes & Noble and Microsoft Form Strategic Partnership to
Advance World-Class Digital Reading Experiences for Consumers
 
Newly Formed Subsidiary to Include NOOK® Digital and College Businesses
 
New York, NY and Redmond, WA (April 30, 2012) – Barnes & Noble Inc. (NYSE: BKS)
and Microsoft (NASDAQ: MSFT) today announced the formation of a strategic
partnership in a new Barnes & Noble subsidiary, which will build upon the
history of strong innovation in digital reading technologies from both
companies. The partnership will accelerate the transition to e-reading, which is
revolutionizing the way people consume, create, share and enjoy digital content.
 
The new subsidiary, referred to in this release as Newco, will bring together
the digital and College businesses of Barnes & Noble. Microsoft will make a $300
million investment in Newco at a post-money valuation of $1.7 billion in
exchange for an approximately 17.6% equity stake. Barnes & Noble will own
approximately 82.4% of the new subsidiary, which will have an ongoing
relationship with the company’s retail stores. Barnes & Noble has not yet
decided on the name of Newco.
 
One of the first benefits for customers will be a NOOK application for Windows
8, which will extend the reach of Barnes & Noble’s digital bookstore by
providing one of the world’s largest digital catalogues of e-Books, magazines
and newspapers to hundreds of millions of Windows customers in the U.S. and
internationally.
 
The inclusion of Barnes & Noble’s College business is an important component of
Newco’s strategic vision. Through the newly formed Newco, Barnes & Noble’s
industry leading NOOK Study software will provide students and educators the
preeminent technology platform for the distribution and management of digital
education materials in the market.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“The formation of Newco and our relationship with Microsoft are important parts
of our strategy to capitalize on the rapid growth of the NOOK business, and to
solidify our position as a leader in the exploding market for digital content in
the consumer and education segments,” said William Lynch, CEO of Barnes & Noble.
“Microsoft’s investment in Newco, and our exciting collaboration to bring
world-class digital reading technologies and content to the Windows platform and
its hundreds of millions of users, will allow us to significantly expand the
business.”
 
“The shift to digital is putting the world's libraries and newsstands in the
palm of every person's hand, and is the beginning of a journey that will impact
how people read, interact with and enjoy new forms of content,” said Andy Lees,
President at Microsoft. “Our complementary assets will accelerate e-reading
innovation across a broad range of Windows devices, enabling people to not just
read stories, but to be part of them. We’re on the cusp of a revolution in
reading.”
 
Barnes & Noble and Microsoft have settled their patent litigation, and moving
forward, Barnes & Noble and Newco will have a royalty-bearing license under
Microsoft’s patents for its NOOK eReader and Tablet products. This paves the way
for both companies to collaborate and reach a broader set of customers.
 
NewCo
 
On January 5, Barnes & Noble announced that it was exploring the strategic
separation of its digital business in order to maximize shareholder value.
Barnes & Noble is actively engaged in the formation of Newco, which will include
Barnes & Noble's digital and College businesses. The company intends to explore
all alternatives for how a strategic separation of Newco may occur. There can be
no assurance that the review will result in a strategic separation or the
creation of a stand-alone public company, and there is no set timetable for this
review. Barnes & Noble does not intend to comment further regarding the review
unless and until a decision is made.
 
 
17

--------------------------------------------------------------------------------

 
 
Additional information will be contained in a Current Report on Form 8-K to be
filed by Barnes & Noble.
 
Barnes & Noble and Microsoft will host an investor call and webcast beginning at
8:30 A.M. ET on Monday, April 30, 2012. To join the webcast, please visit:
www.barnesandnobleinc.com/webcasts.
 
Media Contacts
 
For Barnes & Noble:
 
Mary Ellen Keating
Senior Vice President
Corporate Communications
Barnes & Noble, Inc.
(212) 633-3323
mkeating@bn.com
For Microsoft:
 
Rapid Response Team
Waggener Edstrom Worldwide
(503) 443-7070
rrt@waggeneredstrom.com



Investor Contact


For Barnes & Noble:
 
Andy Milevoj
Director of Investor Relations
Barnes & Noble, Inc.
(212) 633-3489
amilevoj@bn.com
 



About Barnes & Noble, Inc.
 
Barnes & Noble, Inc. (NYSE:BKS), the world’s largest bookseller and a Fortune
500 company, operates 691 bookstores in 50 states. Barnes & Noble College
Booksellers, LLC, a wholly-owned subsidiary of Barnes & Noble, also operates 641
college bookstores serving over 4.6 million students and faculty members at
colleges and universities across the United States. Barnes & Noble conducts its
online business through BN.com (www.bn.com), one of the Web’s largest e-commerce
sites, which also features more than two million titles in its NOOK Bookstore™
(www.bn.com/ebooks). Through Barnes & Noble’s NOOK™ eReading product offering,
customers can buy and read digital books and content on the widest range of
platforms, including NOOK devices, partner company products, and the most
popular mobile and computing devices using free NOOK software. Barnes & Noble is
proud to be named a J.D. Power and Associated 2012 Customer Service Champion and
is only one of 50 U.S. companies so named.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
General information on Barnes & Noble, Inc. can be obtained via the Internet by
visiting the company’s corporate website: www.barnesandnobleinc.com.
 
NOOK®, NOOK Tablet™, NOOK Simple Touch with GlowLight™ , NOOK Simple Touch ™,
NOOK Color™, Reader’s Tablet™, Best-Text™, NOOK Store™, NOOK Bookstore™, NOOK
Magazines™, VividView™, NOOK Newspapers™, FREE NOOK Reading Apps™, NOOK Kids™,
NOOK Digital Shop™, Read In Store™, More In Store™, LendMe®, NOOK Library™, NOOK
Books en español™, NOOK Study™, Lifetime Library™ and Read What You Love.
Anywhere You Like™ are trademarks of Barnes & Noble, Inc. Other trademarks
referenced in this release are the property of their respective owners.
 
Follow Barnes & Noble on Twitter (www.bn.com/twitter), Facebook
(http://www.facebook.com/barnesandnoble) and YouTube
(http://www.youtube.com/user/bnstudio).
 
About Microsoft
 
Founded in 1975, Microsoft (Nasdaq “MSFT”) is the worldwide leader in software,
services and solutions that help people and businesses realize their full
potential.
 
FORWARD LOOKING STATEMENTS
 
This press release contains certain forward-looking statements (within the
meaning of Section 27A of the Securities Act of 1933, as amended, and Section
21E of the Securities Exchange Act of 1934, as amended) and information that are
based on the beliefs of the management of Microsoft or Barnes & Noble, as
applicable, as well as assumptions made by and information currently available
to such management. When used in this press release, the words “anticipate,”
“believe,” “estimate,” “expect,” “intend,” “plan,” “will” and similar
expressions, as they relate to Barnes & Noble, Newco or Microsoft or the
management of Barnes & Noble or Microsoft, identify forward-looking statements.
 
Such statements reflect the current views of the relevant entities with respect
to future events, the outcome of which is subject to certain risks, including,
among others, the risk that the transactions contemplated by this press release,
including with respect to any spin-off, split-off or other disposition by Barnes
& Noble of its interest in Newco, are not able to be implemented on the terms
described or at all, the risk that the transactions do not achieve the expected
benefits for the parties including the risk that Newco’s applications are not
commercially successful or that the expected distribution of those applications
is not achieved, the risk that the separation of the digital and college
businesses or any subsequent spin-off, split-off or other disposition by Barnes
& Noble of its interest in Newco results in adverse impacts on Barnes & Noble or
Newco (including as a result of termination of agreements and other adverse
impacts), the potential impact on Barnes & Noble’s retail business of the
separation, the risk that the international expansion contemplated by the
relationship is not successful, the potential tax consequences for Barnes &
Noble and its shareholders of a subsequent spin-off, split-off or other
disposition by Barnes & Noble of its interest in Newco and the risk that Newco
is not able to perform its obligations under the commercial agreement, including
with respect to the development of applications and international expansion, and
the consequences thereof and general risks related to the businesses that will
become part of Newco, including those risks discussed in detail in Item 1A,
“Risk Factors,” in Barnes & Noble’s Annual Report on Form 10-K and Form 10-K/A,
and in Barnes & Noble’s other filings made hereafter from time to time with the
SEC.
 
 
19

--------------------------------------------------------------------------------

 
 
Should one or more of these risks or uncertainties materialize, or should
underlying assumptions prove incorrect, actual results or outcomes may vary
materially from those described as anticipated, believed, estimated, expected,
intended or planned. Subsequent written and oral forward-looking statements
attributable to Barnes & Noble or persons acting on its behalf are expressly
qualified in their entirety by the cautionary statements in this paragraph. The
parties undertake no obligation to publicly update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise
after the date of this communication.
 
 
20

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL SETTLEMENT AND PATENT LICENSE AGREEMENT
 
EXHIBIT C
 
EXPEDITED ARBITRATION OF ROYALTY DISPUTES
 
C-1           Good Faith Negotiations. In the event of a Royalty Dispute, a
Party may initiate this process by providing written notice to the other
Party.  Within 20 calendar days of the date such notice is received by the other
Party, the Parties will discuss in good faith to resolve such dispute. If the
dispute is not resolved through such discussion, each party will within 20 days
deliver to the other party a detailed memorandum setting forth its positions and
the contractual and factual analysis therefor. Within 20 calendar days following
exchange of such memoranda, the parties will meet again in an attempt to resolve
their disagreements.  Thereafter either party may serve a notice of arbitration.
 
C-2           Submission to Arbitration. If the parties are unable to resolve
any Royalty Dispute pursuant to Section C-1, the parties agree to exclusively
settle such dispute by binding arbitration administered by JAMS in accordance
with its Comprehensive Arbitration Rules and Procedures (“JAMS Rules”) and the
Expedited Procedures set out in Section 16.2 thereof, subject to the provisions
of this Exhibit C, to be held in San Francisco, California.
 
C-3           Selection of Arbitrator. The arbitration will be held before one
(1) neutral arbitrator selected in accordance with the JAMS Rules, or as
otherwise agreed by the parties. The arbitrator will not be a current or former
employee, agent, consultant or representative of any party or any of its
Affiliates.
 
C-4           Schedule and Discovery.  Discovery will be conducted pursuant to
the Expedited Procedures set out in Rule 16.2 of the JAMS Rules, further
provided that:
 
(a)           The parties shall agree to shortened periods for discovery and
commencement of the hearing, and in all respects will use good faith efforts to
expedite a ruling on the dispute as quickly as possible.
 
(b)           The parties will complete an informal exchange of non-privileged
documents they believe are or may be material to the dispute, and the names of
their own witnesses they intend to call in the arbitration, within 14 calendar
days after the service of a notice of arbitration.
 
(c)           Any further discovery of documents authorized by the arbitrator
shall be strictly limited to that which is likely to be material to the outcome
as agreed upon by the parties or, failing such agreement, as determined by the
arbitrator.
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
(d)           The Arbitrator may require a party to provide information to
assist in the identification of appropriate custodians for purposes of a search
for responsive electronic documents.
 
(e)           Each party shall in no event be entitled to more than three
discovery depositions.
 
(f)           The results of any audit pursuant to Section 4.1.3, or of any
internal audit conducted by or on behalf of Barnes&Noble or MICROSOFT, shall be
admissible in the arbitration.
 
(h)           Each party will be entitled to designate up to two in-house
attorneys who shall be entitled to have access to confidential information
produced by the opposing party subject to reasonable confidentiality provisions
to prevent disclosure to party employees not entitled to such access, which
confidentiality provisions shall be enforceable against such in-house attorneys
however, such access would not extend to source code.  The inclusion of this
provision relating to access to confidential information by in-house counsel in
this Exhibit C Expedited Arbitration agreement but not in the accompanying
Settlement and Patent License Agreement shall not result in or be relied on as
supporting any implication that similar access to confidential information by
designated in-house counsel would or would not be appropriate in connection with
the litigation of a dispute under the Patent License Agreement that is not
covered by this Exhibit C.
 
C-5           Decision. Any arbitration decision will be final and binding on
the parties, and will not be subject to any appeal or proceeding to vacate,
except on the grounds set forth in the Federal Arbitration Act, 9 U.S.C. 1 et
seq. The award rendered by the arbitrators may be entered into any court having
jurisdiction, or application may be made to such court for judicial acceptance
of the award and an order of enforcement, as the case may be. Such court
proceeding will disclose only the minimum amount of information concerning the
arbitration as is required to obtain such acceptance or order.
 
C-6           Costs. The arbitrators’ fees and the administrative expenses of
the arbitration will be paid equally by the parties, and each party will pay its
own costs and expenses (including attorneys’ fees) in connection with the
arbitration.
 
C-7           Confidentiality of Proceeding. Except as required by law, no party
or the arbitrator may disclose the existence, content or results of the
arbitration. The dispute resolution set forth in this Section will supersede any
other dispute resolution provisions in this Agreement with respect to Royalty
Disputes described in Section C-1, except that before initiating dispute
resolution under this Section C, the parties will first comply with Formal
Escalation (as defined in Exhibit B of the Commercial Agreement).
 
 
 
 
 22

--------------------------------------------------------------------------------

 